91 F.3d 155
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gary DUGGER, Defendant-Appellant.
No. 95-10268.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.
MEMORANDUM**
The United States appeals interlocutorily the district court's order dismissing the indictment charging Gary Wesley Dugger with conspiracy to distribute LSD and distribution of LSD.  The district court dismissed the indictment as a violation of the Double Jeopardy Clause based on the prior administrative forfeiture of Dugger's property.
In light of United States v. Ursery, No. 95-345, 1996 WL 340815 (U.S. June 24, 1996), we vacate the dismissal of the indictment and remand for further proceedings.
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3